      Case 18-21728-CMB        Doc 237Filed 04/19/21 Entered 04/19/21 11:21:50              Desc Main
                                    Document      Page 1 of 4
                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                             Bankruptcy No. 18-21728-CMB
Andrew F. Kuzy
Colleen A. Kuzy
                                                   Related to Doc. Nos. 164 and 230
Debtors

                                                   Chapter 11

                            POST-CONFIRMATION ORDER AND NOTICE


             AND NOW at Pittsburgh this 19th day of April, 2021:

             All creditors and all other parties in interest are hereby notified that the Plan filed by the
Debtor dated November 14, 2020, has been confirmed by Order of Court dated March 18, 2021, and
that to the extent provided in 11 U.S.C. § 1141, discharges the debtor, binds the debtor and other
entities, vests property of the estate in the debtor free and clear of claims and interests of creditors
and other entities, and voids any judgment and operates as an injunction with respect to any debt
discharged. The plan constitutes a new agreement between the debtor and the creditor which is
binding and shall be enforceable as any other contract in the courts of the states or United States.

             This order is entered to provide a timetable for final action in this case. To the extent this
Order is inconsistent with the Confirmed Plan, the Plan controls.

             IT IS THEREFORE ORDERED:

(1)          ADMINISTRATIVE EXPENSES AND PROFESSIONAL FEES

             All applications for award of compensation or expenses to a trustee,
             examiner, attorney or other professional person and all other motions for
             allowance of administrative expenses shall be served and filed within ninety
             (90) days after the date of this order or ninety (90) days from the Plan's
             effective date, whichever is later. The failure to timely file, and obtain Court
             approval, of the allowance and payment of the fees, costs, and expenses
             may result in the disallowance of the same.

(2)          OBJECTIONS TO CLAIMS

             Any claim objection shall be served and filed within forty-five (45) days after
             the date of this order. In instances where claims have been filed after the
             date of this order, objections shall be filed within forty-five (45) days such
             claims are noted on the Claims Register. The failure to timely object to
             claims may result in such claims being deemed allowed.

(3)          REPORTS

             Pursuant to 11 U.S.C. § 1106(a)(7), the debtor or trustee shall file, within
             forty-five (45) days after the date of this order, a status report detailing the
             actions taken by the debtor or trustee and the progress made in the
      Case 18-21728-CMB      Doc 237   Filed 04/19/21 Entered 04/19/21 11:21:50 Desc Main
                                    Document         Page 2 of 4
           consummation of the plan. Said reports shall be filed every January 15th
           and every July 15th thereafter until a final decree has been entered.

(4)        OTHER PROCEEDINGS

           Any other adversary proceeding, contested matter, motion or application
           shall be filed within forty-five (45) days after the effective date of this order, or
           within the applicable statute of limitation.

(5)        CLERK'S CHARGES AND REPORT INFORMATION

           Within fifteen (15) days of the date of this order, debtor shall submit a written
           request to the clerk of court to obtain the sum representing any notice and
           excess claim charges. Said amount shall be paid in full within forty-five (45)
           days of the date of this order.

(6)        UNITED STATES TRUSTEE FEES

           Payment of all fees due to the United States trustee must be provided for
           pursuant to 11 U.S.C. § 1129(a)(12).

(7)        FINAL REPORT AND DECREE

           Within ninety (90) days of consummation of a Plan, the debtor or trustee shall
           file a Report And Application For Final Decree in accordance with 11 U.S.C.
           § 1106(a)(7). The report shall include a narrative of the activities taken
           toward compliance with the plan and the information contained in the Report
           For Bankruptcy Judges In Cases To Be Closed, attached hereto as Exhibit A.
           For purposes of this paragraph, "consummation" means the distribution of
           any deposit required by the plan. If no deposit was required,
           "consummation" means the payment of the first distribution required by the
           plan.

(8)        EXTENSIONS OF TIME

           Any time period established in this order may be extended by the court for
           cause after notice and hearing, but only upon motion filed prior to the
           deadline established under the relevant paragraph of this order. Nothing in
           this order shall preclude any proceeding in another court with jurisdiction
           within time limits which might otherwise be applicable.

(9)        NOTICE

           The debtor's attorney shall mail a copy of the order confirming the plan (a
           copy of the plan need not be attached) and this Post-Confirmation Order
           (Exhibit A, Report for Bankruptcy Judges In Cases To Be Closed, need not
           be attached) as notice thereof to all creditors and all other parties in interest,
           the debtor, debtor's attorney, the trustee, if any, all parties who have filed a
           request for notices, all professionals who may have administrative claims
           against the estate of the debtor, and the United States trustee, and file a
           certificate of service within fourteen (14) days of the date of this order.
       Case 18-21728-CMB      Doc 237
                                Filed 04/19/21 Entered 04/19/21 11:21:50                 Desc Main
                               Document     Page 3 of 4
(10)         CONTINUATION STATEMENTS

             Judgment holders should revive their liens and secured creditors should file
             continuation statements, if appropriate, within sixty (60) days of the date of
             this order for purposes of 13 Pa. C.S.A. § 9515.

(11)         CASE CLOSING

             This case shall be closed six (6) calendar months from the date of the order
             confirming the plan or upon entry of the final decree. At the expiration of six
             (6) months, or in the absence of a motion for final decree (or for an extension
             to file same), the debtor's attorney and the clerk shall advise the court as to
             why the case cannot be closed.


                                                     ___________________________
                                                     Carlota M. Böhm
                                                     U. S. Bankruptcy Judge
cm:     Counsel for the Debtor
        Office of United States Trustee               FILED
                                                      4/19/21 11:18 am
                                                      CLERK
                                                      U.S. BANKRUPTCY
                                                      COURT - WDPA
         Case 18-21728-CMB         Doc 237      Filed 04/19/21 Entered 04/19/21 11:21:50                  Desc Main
                                               Document     Page 4 of 4

                                  IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In Re:                                                  :      Bankruptcy No.
                                                        :
                                 Debtor(s)              :
                                                        :      Chapter 11
                                                        :
Movant (s)                                              :
                                                        :      Related to Document No.
                v.                                      :
                                                        :
                                                        :
Respondent(s)                                           :


                       REPORT FOR BANKRUPTCY JUDGES IN CASES TO BE CLOSED

                                                  CHAPTER 11 CASES




                           _____Plan Confirmed                         _____Plan Not Confirmed




If plan was confirmed and the case is still in Chapter 11, what percentage dividend was (or is) to be paid under the plan to
the general unsecured class of creditors? _____%

I certify under penalty of perjury that the information provided on this form is true and correct to the best of my knowledge,
information, and belief and that all estimated payments have been designated appropriately as such.




________________            __________________________ ___________________________
DATE                        PREPARER                             SIGNATURE




                                                        EXHIBIT ‘A’




PAWB Local Form 14 (07/13)
